DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 02/08/2022, after a final rejection, mailed on 12/08/2022, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claims 1 and 11 have been incorporated new limitations which have not been previously defined regarding the claimed “stamp for nano imprinting”; newly added limitations to claims 1 and 11 such as “the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a linear sequential order in the first direction”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “stamp for nano imprinting”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 02/08/2022, with respect to previous rejection of the claimed subject matter have been fully considered but are moot as the proposed amendments to claims 1 and 11 will not be entered.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	02/19/2022